DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiie (US 2013/0250566) in view of Kyocera (JP 2011-113952).
Regarding claim 1, Nishiie discloses a light source window member for applying irradiated light from a light source, the light source window member comprising: a tubular side wall (generally 11) extending in a longitudinal direction and constructed to contain a light source therein (generally 12); an irradiation window region (generally 
Nishiie generally teaches that the irradiation window region 11a can be made of materials having light transmitting properties (see at least para [0024]), but does not specifically teach artificial quartz.  However the use of artificial quartz for light transmitting windows is common in the art and taught in Kyocera (see Kyocera, at least Figure 1 and paragraph [0024]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the irradiation window region 11a in Nishiie from artificial quartz as taught by Kyocera in order to reduce the impurities within the window for a higher transmittance rate resulting in increased brightness and efficiency, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).  
Regarding claim 2, the tubular side wall 11 in Nishiie has a plate-shaped member 11a (see Figures 7A-8B) extending in the longitudinal direction, and the irradiation window region is provided in the plate shaped member (see at least Figures 7A-8B and paragraphs [0060]-[0077]).  
Regarding claim 3, the plate shaped member 11a in Nishiie is composed of a flat plate, an uneven plate or a curved plate (see at least Figures 7A-8B).  
Regarding claim 6, the irradiation window region in Nishiie extends to at least one end of the plate shaped member 11a in the longitudinal direction (see at least Figures 1A-1B and 7A-8B).

Regarding claim 12, the irradiation window region in Nishiie extends to at least one end of the plate-shaped member 11a in a lateral direction orthogonal to the longitudinal direction (see at least Figures 7A-8B).  
Regarding claim 15, the tubular side wall 11 in Nishiie has a polygonal column shape (see at least Figures 8A-8B).
Regarding claim 16, the tubular side wall 11 in Nishiie has a cylindrical shape (see at least Figures 1A-1B).
Regarding claim 17, the tubular side wall 11 in Nishiie has s semi-cylindrical shape (see at least Figures 7A-7B).  
Regarding claim 18, Nishiie generally teaches that the tubular side wall member 11 can be made of materials having light transmitting properties (see at least para [0024]), but does not specifically teach artificial quartz.  However the use of artificial quartz for light transmitting windows is common in the art and taught in Kyocera (see Kyocera, at least Figure 1 and paragraph [0024]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the tubular side wall member 11 in Nishiie from artificial quartz as taught by Kyocera in order to reduce the impurities within the window for a higher transmittance rate resulting 
Regarding claim 19, a reflective member can be provided on an inner surface of the tubular side wall member 11 in Nishiie configured to reflect the irradiated light from the light source (see at least paragraphs [0052] and [0074]).  
Regarding claim 20, the light source 20 in Nishiie is a lamp (see at least Figures 1A-1B and 7A-8B and paragraph [0025]).  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0059096) in view of Kyocera (JP 2011-113952).
Regarding claim 1, Xu discloses a light source window member for applying irradiated light from a light source, the light source window member comprising: a tubular side wall (collective 105,107) extending in a longitudinal direction and constructed to contain a light source therein (generally 2); an irradiation window region (generally 105, particularly emission areas opposite light source 2 as shown in Figures 13 and 15) provided at at least one surface of the tubular side wall member (see at least Figures 1-4, 13 and 15 and paragraphs [0063]-[0107]).  
Xu generally teaches that the irradiation window region 105 can be made of materials having light transmitting properties (see at least para [0085]), but does not specifically teach artificial quartz.  However the use of artificial quartz for light transmitting windows is common in the art and taught in Kyocera (see Kyocera, at least Figure 1 and paragraph [0024]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the irradiation window 
Regarding claim 2, the tubular side wall 105,107 in Xu has a plate-shaped member 105 (curved plate shaped member) extending in the longitudinal direction, and the irradiation window region is provided in the plate shaped member (see at least Figures 4, 13 and 15).  
Regarding claim 3, the plate shaped member 11a in Xu is composed of a flat plate, an uneven plate or a curved plate (see at least Figures 4, 13 and 15).
Regarding claim 4, the plate shaped member 105 in Xu has a convex inner surface 901 facing the light source 2 and a convex outer surface 902 opposite to the light source (see at least Figure 13 and paragraph [0106]).
Regarding claim 5, the plate shaped member 105 in Xu has a concave inner surface 901 facing the light source and a concave outer surface 902 opposite to the light source (see at least Figure 15 and paragraph [0107]).  
Regarding claim 6, the irradiation window region in Xu extends to at least one end of the plate shaped member in the longitudinal direction (see at least Figure 1).  
Regarding claims 7-11 and 13-14, the claims recite first and second widths W, W1 and/or first and second lengths L,L1 of the plate shaped member and relationships between the respective widths and lengths.  Examiner submits that the plate shaped member 105 in Xu can be broken down into first and second widths W,W1 and first and 
Regarding claim 12, the irradiation window region in Xu extends to at least one end of the plate-shaped member 105 in a lateral direction orthogonal to the longitudinal direction (see at least Figures 4-5).  
Regarding claim 15, the tubular side wall 105,107 in Xu can have a polygonal column shape (see at least paragraph [0065] which teaches it can have polygonal cross section).
Regarding claim 16, the tubular side wall 105,107 in Xu has a cylindrical shape (see at least Figures 4, 13 and 15).
Regarding claim 17, the tubular side wall 105,107 in Xu has a semi-cylindrical shape (see at least Figures 13 and 15, two semi-cylindrical shapes 105,107 joined together).  
Regarding claim 18, the tubular side wall 105,107 in Xu is made of at least one or more of artificial quartz, quartz glass and metal (see at least paragraph [0071]).
Regarding claim 19, a reflective member 107a or 107b can be provided on an inner surface of the tubular side wall member in Xu configured to reflect the irradiated light from the light source (see at least Figure 4 and paragraph [0071]).  
Regarding claim 20, the light source 2 in Xu is a lamp (see at least Figure 2 and paragraph [0067]).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiie (US 2013/0250566) and Kyocera (JP 2011-113952), and further in view of Xu et al (US 2017/0059096).
Regarding claim 4, Nishiie does not specifically teach that the plate-shaped member 11a have a convex inner surface facing the light source 12 and a convex outer surface opposite to the light source.  However forming convex inner surfaces facing a 
Regarding claim 5, Nishiie does not specifically teach that the plate-shaped member 11a have a concave inner surface facing the light source 12 and a concave outer surface opposite to the light source.  However forming convex inner surfaces facing a light source and convex outer surfaces opposite the light source is common in the art and specifically taught in Xu (see Xu, at least Figure 15 and para [0107]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a concave inner surface and concave outer surface on the plate-shaped member 11a in Nishiie as taught by Xu in order to produce a diverged beam pattern for a wider field of angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875